S. B. Strong, J.
The plaintiffs are journeymen saw-makers in the city of Ncw-York, and have instituted this suit in behalf *215of themselves and all others following their employment in this state. They alledge in their complaint that the defendant Lockwood has made a contract with the defendant Wood, for the employment of the convicts in the state prison at Sing Sing, of which 'Lockwood is the agent, in the business of manufacturing steel saws, contrary to the provisions of the act of December 14th, 1847, for the better regulation of the county and state prisons of the state; that at the time of making the contract, the defendants combined and confederated together- for the purpose of illegally teaching the trade of saw-making to the convicts ; that the defendants are now teaching such trade to the convicts, and that they are pursuing the same in the prison contrary to the statute, thereby lowering the wages and seriously affecting the interests of the plaintiffs and others pursuing the same trade. They ask for an injunction, and for a compensation in damages for the injuries which they have sustained by reason of such illegal conduct of the defendants.
The 71st section of the 2d title of the said act, provides that no convict who shall thereafter be sentenced to imprisonment in either of the state prisons, shall be permitted to work therein at any other mechanical trade than that which, as shall appear by the certificate of the clerk of the court in which he was convicted, (and which by the preceding section the clerks' are directed to give,) such convict had learned and practiced previous to his conviction, except in the making or manufacture of articles for which the chief supply for the consumption of the state is imported from other countries or states. The 75th section of the same title enacts that any inspector, agent or warden of either of the state prisons, who shall knowingly let or hire, or consent to the letting or hiring of the labor or services of a convict, contrary to law, and any officer of either prison, who shall knowingly or willfully cause a convict to be employed at work prohibited by law, shall be deemed guilty of a misdemeanor, and shall on conviction be punished by fine in a sum not exceeding one thousand dollars, or by imprisonment in a county jail not exceeding one year, and by the 76th section it is made the duty of the attorney general, upon complaint and satisfactory inform*216ation that the provisions of the preceding section have been violated, to cause the offender to be prosecuted. These are the only provisions of the act which have any material bearing upon this controversy.
If the plaintiffs are entitled to any redress for their alledged grievances, it must be under the provisions of the act. They alledge no invasions of their rights at common law or by virtue of any other statute. The defendants had a right to make and pursue the contract in question, unless they were prohibited by the 71st section of the act. That section prohibits the employment of convicts in any trade different from that mentioned in the certificates of their conviction, who should thereafter be sentenced to imprisonment. There is no allegation in the complaint that the contract between the defendants included, or was designed to include, the labor or employment of any convict sentenced after the passage of the act. There are allegations that the convicts who have been and are employed under the contract did not learn or practice the art before their sentences of imprisonment, that the business has been introduced into the state prison within the last year, that the convicts who are employed under the contract have learned or practiced the art since such contract was made, and that no certificates of the clerks of the different courts, showing that such convicts had learned or practiced such art were delivered to the warden of the prison, and there is a general allegation that the defendants have taught the convicts, and are now employing them in the pursuit of such mechanical trade, contrary to the statute. The facts specifically alledged may all be true, and yet the defendants not have violated any of the provisions of the statute. The averment that they have acted contrary to the act, without setting forth in what manner, is not sufficient to entitle the plaintiffs to any.relief or redress. The court must see by the facts set forth-in the complaint, that the plaintiffs have sustained or are threatened with some legal injury. The objection is fatal to the complaint as it now stands.
But as, if that was the only difficulty in the plaintiffs’ way, they would no doubt amend their complaint on terms, it is proper *217that I should consider the other material points arising in the cause.
The provisions of the act to which I have referred are purely of a public character. They were designed to promote the interests of the state by securing a most meritorious class of our fellow citizens from injurious competition. Public statutes may undoubtedly have reference to individual rights or interests. They frequently grant additional security for the enjoyment of pre-existing rights, or confer new ones, or the power of obtaining them. Where the design is to give additional protection to a subsisting right, and a remedy is provided for its invasion, which is not necessarily exclusive of all others, it is considered as merely cumulative, and the party injured may resort to that, or to the means previously allowed, for redress. But where a new right, or the means of acquiring it, is conferred, and an adequate remedy for its invasion is given by the same statute, parties injured are confined to the statutory redress. When no remedy is given by the statute, in such cases, the party injured may resort to the means of redress given by the common law or any general statute in similar cases. % \3iwr $03
The statute in question is entirely prohibitory, and does not confer any individual rights. It is designed for the public good, and any infraction of it is a wrong to the public, for which the people in their collective capacity alone are entitled to redress. It is a principle of law, however, that where any one in the perpetration of a public wrong commits an injury upon another, peculiar to the injured party, in his individual capacity, and not simply as a member of the community, the party injured may sustain an action in his individual capacity for the damages which he may have sustained. This was always the rule in cases of misdemeanor, but it did not at common law extend to felonies, as the private wrong was merged in the felony. But by a provision of our new code, (§ 7,) when the violation of a right admits of both a civil and a criminal remedy, the right to prosecute the one is not merged in the other. Where the act complained of is purely a statutory wrong of a public character, a party aggrieved can only maintain an action where he sus*218tains a special damage peculiar to himself, and not in common with other members of the community with whom he has no joint personal interest. This rule is laid down in many cases, and is not, so far as I know, contradicted by any respectable authority.
In the case under consideration, the plaintiffs do not complain of any special damage peculiar to themselves as individuals. The alledged injury consists in “ lowering the wages and seriously affecting the interests of the plaintiffs and others pursuing the trade of saw-malcers in the state.” True, the damage is more serious to the class to which the plaintiffs belong than to the rest of the community; but so long as it affects the whole class, it is general and not special to the plaintiffs. Individuals cannot sustain an action under such circumstances. In Lansing v. Smith and others, (8 Cowen, 146,) an action was brought against the commissioners under the statute for erecting the Albany basin, -for illegally constructing a bridge over a part of the Hudson river at Albany, by means of which the plaintiff was deprived of the profitable use of his dock, which was situated above the bridge. It appeared that the damage of which the plaintiff complained was common to himself and all the other proprietors of docks similarly situated. Judge Sutherland, in giving the opinion of the court, said, “ it must be conceded that there is nothing in the plaintiff’s case to distinguish it from that of every other owner of a wharf in the basin, and all the proprietors of docks above the temporary bridge have sustained an equal [he probably meant a similar] injury with the plaintiff in consequence of this erection. The injury, therefore, for which the plaintiff seeks remuneration is not peculiar to himself. It has been equally felt by a hundred others whose property is similarly situated.” In another part of his opinion he says, “ the legal character of a nuisance is not changed from public to private because its operation is more injurious to a particular individual, or class of individuals, than to the community at large.” In Butler v. Kent and others, (19 John. 223,) a suit was instituted by a vender of lottery tickets for damages sustained by him in the depreciation of such tickets by *219•means of the oficial misconduct of the defendants, who were the managers of the lottery. Judgment was given for the defendants on the ground that the injury complained of was common to all the lottery dealers. Chief Justice Spencer said, “ the injury, if any, is common to all those who hold tickets in that particular lottery, and we see that in such case it belongs to the public only to avenge the injury.” The plaintiffs failed in these cases, not because they had entitled the suits in their own behalf, and .not for others similarly situated as well as for themselves, but because no action can be maintained for injuries common to any considerable portion of the community. The same objection exists in this case, and is fatal to the plaintiffs’ claim for damages.
It has been supposed, however (and I see that the supposition has received the sanction of one of my brethren for whom I entertain the highest respect,) that the allegations in the complaint would, if proved, present a proper case for the interposition of this court by way of injunction. Injunctions are never granted to prevent the perpetration or continuance of a public wrong (not leading to the special injury of individuals) unless it constitutes a nuisance imminently dangerous to the public or some considerable portion of it. In The Attorney General v. The Utica Insurance Company, (2 John. Ch. Rep. 378,) Chancellor Kent decided that a court of equity had no jurisdiction of an offense against a public statuté. He said very truly that the powers of injunction should be applied with the utmost caution. It is the strong arm of the court, and to render its operation benign and useful, it must be exercised with great caution, and when necessity requires it. It is an extremely rare casé, and may be considered if it ever happened, as an anomaly for a court of equity to interfere at all, and much less preliminarily by injunction to put down a public nuisance which did not violate the private rights of property, but only contravened the general policy. In The Mayor of Hudson v. Thorne, (7 Paige, 261,) Chancellor Walworth said that a court of equity does not interfere to enforce the penal laws of the state, by injunction, unless the act sought to be restrained is a nuisance. Besides, when *220an application is made to prevent a public nuisance merely from .apprehended danger to the community, it must be in the name or on behalf "of the people. An injunction to prevent a public nuisance is never granted on the application of a private individual, unless the apprehended nuisance would be specially dangerous to himself or injurious to his property. I have looked over the cases cited on the argument, and many others, but have not found an instance where an injunction was issued on the application of an individual to prevent the perpetration of an act prohibited by a public statute, merely because it might diminish the profits of a trade or business pursued by the applicant in common with a considerable class of his fellow-citizens, although the statute may have been designed principally for the protection of the interests of such class. The statute in this case furnishes an adequate remedy for the public wrong, and if it does not indemnify those who pursue any mechanical trade for the incidental injury which they as a class may sustain, it is because human means cannot furnish a remedy for every injury, and it is better that some minute evils' should go unredressed than that a class of remedies should be adopted which would be productive of more harm than benefit.
[Kings Special Term,
June 7, 1852.
S. B. Strong, Justice.]
Limits to the powers of injunction have been prescribed by the wise and good men'who have presided in the courts of equity in this state and in the mother country, and I am not inclined to go beyond them. -
The complaint in this case does not in my opinion set forth enough to entitle the plaintiffs to damages for the alledged unlawful conduct of the defendants, or to an injunction to prevent its continuance. Consequently there must be judgment for the defendants on the demurrers severally interposed by them.